Citation Nr: 0928000	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anatomical loss of the left eye, currently rated 40 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
unilateral ptosis of the left eye, currently rated 30 percent 
disabling.  

3.  Entitlement to service connection for a right eye 
disability, as secondary to service connected left eye 
disability.  

4.  Entitlement to service connection for headaches, as 
secondary to service connected left eye disability.  

5.  Entitlement to service connection for sinus disability, 
as secondary to service connected left eye disability.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD, as secondary to service 
connected left eye disability.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 and subsequent rating 
decisions from the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to an increased rating for service-
connected unilateral ptosis of the left eye, and entitlement 
to service connection for a right eye disability, headaches, 
sinus disability, and an acquired psychiatric disorder to 
include PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran has anatomical loss of the left eye, with 
corrected visual acuity of no worse than 20/40 in the left 
eye.  




CONCLUSION OF LAW

Criteria for a rating in excess of 40 percent for anatomical 
loss of the left eye have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.84a, Diagnostic Code 6066 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, --- S.Ct.---, 2009 WL 
1045952 (U.S.) (Apr. 21, 2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The Veteran was provided a statement of the case, and any 
notice errors did not affect the essential fairness of the 
adjudication as VA has obtained all relevant evidence, and as 
the Veteran has demonstrated actual knowledge of what was 
necessary to substantiate the claim.  Id., Vazquez-Flores, 
supra.  As both actual knowledge of the Veteran's procedural 
rights, and the evidence necessary to substantiate the claim 
have been demonstrated and he, and those acting on his 
behalf, have had a meaningful opportunity to participate in 
the development of his claims, no prejudice to the Veteran 
will result from proceeding with adjudication without 
additional notice or process.  Specifically, the Veteran's 
representative, in July 2009 written argument, noted that the 
Veteran's corrected visual acuity of the remaining right eye 
was 20/20 on VA examination.  Regarding claims involving loss 
of an eye, the corrected visual acuity of the remaining eye 
is the only factor in determining an increased rating.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to service connection for the Veteran's right eye 
is being remanded for further development in this decision.  
However, a decision on this issue is not needed prior to a 
decision on the increased rating claim.

The Veteran is currently rated at 40 percent for anatomical 
loss of the left eye under 38 C.F.R. § 4.84a, Diagnostic Code 
6066.  

VA examinations in March 2004 and May 2005 noted corrected 
visual acuity of 20/20 in the Veteran's remaining right eye.  
Consequently, the currently assigned 40 percent evaluation 
under Diagnostic Code 6066 adequately reflects the current 
level of impairment associated with the Veteran's 
ophthalmological disability.  The Veteran does not meet the 
schedular criteria for a higher rating, which would require 
visual acuity of 20/50 in the right eye.  Nor is it shown 
that the Veteran cannot wear an artificial eye in the left 
eye socket, which would allow for an additional 10 percent 
rating.

At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 


ORDER

A rating in excess of 40 percent for anatomical loss of the 
left eye is denied.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The Veteran's representative, in written argument dated in 
July 2009, stated that VA examinations are required prior to 
a resolution of the Veteran's increased rating claim for 
unilateral ptosis of the left eye and the secondary service 
connection claims.  

Ptosis, unilateral or bilateral, with pupil wholly obscured 
is rated equivalent to central visual acuity of 5/200, with 
pupil one-half or more obscured, as 20/100, and with less 
interference with vision, as disfigurement.  38 C.F.R. § 
4.84a, Diagnostic Code 6019.  Disfigurement is rated under 
the criteria found in 38 C.F.R. § 4.118a, for disabilities of 
the skin.  For disfigurement of the face, one characteristic 
of disfigurement results in the grant of a 10 percent 
disability rating.  Evidence that disfigurement of the head, 
face, or neck has resulted in visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement warrants the award of 
a 30 percent disability evaluation.  The next higher rating 
of 50 percent requires evidence that disfigurement of the 
head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement.  The highest 
evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  Diagnostic Code 7800.

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

The examinations of record are inadequate to determine an 
appropriate rating for the service-connected unilateral 
ptosis of the left eye, as they do not report on the presence 
and extent of any disfigurement.  

The Veteran has not been provided examinations to determine 
the nature of any right eye disability, headaches, sinus 
disability, or acquired psychiatric disorder present, and 
whether they were caused or aggravated by his service-
connected left eye disability.  Therefore, the Veteran must 
be scheduled for appropriate VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
dermatology examination to determine the 
current nature and severity any 
disfigurement related to his ptosis of 
the left eye.  The entire claims file 
must be made available to the physician 
designated to examine the Veteran.  Color 
photographs (unretouched) should be 
taken, and all clinical findings should 
be reported in detail.  The examiner 
should specifically detail findings as to 
any disfigurement or cosmetic defects 
that are due to the Veteran's left eye 
ptosis.  The examiner should:

a) Describe the size of each scar in 
inches and centimeters; and specifically 
indicate whether any scars disfigure the 
Veteran's head and, if so, describe the 
extent and location of the disfigurement;

b) Indicate whether the scars cause any 
functional loss; 

c) Of the following eight characteristics 
of disfigurement, indicate which, if any, 
are present:

i. scar 5 or more inches (13 centimeters) 
in length;

ii. scar at least one-quarter inch wide 
(0.6 centimeters) at its widest part;

iii. scar surface or contour elevated or 
depressed on palpation;

iv. scar adherent to underlying tissue;

v. skin hypo- or hyper- pigmented in an 
area exceeding 6 square inches (39 square 
centimeters);

vi. skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 square 
centimeters);

vii. underlying soft tissue missing in an 
area exceeding six square inches (39 
square centimeters); and

viii. skin indurated and inflexible in an 
area exceeding 6 square inches (39 square 
centimeters).

The Veteran's claims folder, and a copy 
of this remand, must be made available to 
the examiner for review in connection 
with the examination.

2.  Arrange for appropriate examinations 
and opinions regarding the service 
connection claims, including any special 
studies and tests that may be warranted.  
The examiners should comment on the 
objective manifestations of any right eye 
disability, headaches, sinus disability, 
and an acquired psychiatric disorder 
present, and opine as to whether it is at 
least as likely as not that any of the 
claimed disabilities are attributable to 
his service-connected left eye 
disability.  The claims folder should be 
made available to the examiners prior to 
the examinations.  All findings should be 
reported in detail.

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


